Lacombe, Circuit Judge.
I am unable to assent to the proposition that a single antiquity, although intended to be added to an existing collection of antiquities already here, may be admitted free under paragraph 669 of the act of 1883. It appears here, however, that it has only been an accident which has separated the rug now in controversy from the other six or eight antiquities with which it was united when in the hands of the owner on the other side. Therefore, though it is perhaps somewhat straining the language of the statute in the interests of art, I shall affirm the decision of the appraisers, holding that this rug is to be treated the same as if the eight pieces came in together, and that it may, within the language of the act, be considered a collection of antiquities.
The decision of the general appraisers is affirmed.